EXHIBIT 10.6

Schedule of Omitted Documents
of Griffin Capital Essential Asset REIT, Inc.


The following Revolving Loan Notes have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects, except as noted below, to Exhibit 10.3 to
this Form 8-K:


1.
Revolving Loan Note payable to Fifth Third Bank in the amount of $54,824,561.40
dated July 20, 2015.

2.
Revolving Loan Note payable to BMO Harris Bank N.A. in the amount of
$54,824,561.40 dated July 20, 2015.

3.
Revolving Loan Note payable to Capital One, N.A. in the amount of $54,824,561.40
dated July 20, 2015.

4.
Revolving Loan Note payable to SunTrust Bank in the amount of $50,438,596.50
dated July 20, 2015.

5.
Revolving Loan Note payable to Wells Fargo Bank, N.A. in the amount of
$50,438,596.50 dated July 20, 2015.

6.
Revolving Loan Note payable to JPMorgan Chase Bank, N.A. in the amount of
$43,859,649.13 dated July 20, 2015.

7.
Revolving Loan Note payable to Sumitomo Mitsui Banking Corporation in the amount
of $32,894,736.84 dated July 20, 2015.

8.
Revolving Loan Note payable to U.S. Bank, N.A. in the amount of $32,894,736.84
dated July 20, 2015.

9.
Revolving Loan Note payable to Goldman Sachs Bank USA in the amount of
$15,350,877.19 dated July 20, 2015.



The following Term Loan Notes have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects, except as noted below, to Exhibit 10.4 to
this Form 8-K:


1.
Term Loan Note payable to Fifth Third Bank in the amount of $70,175,438.60 dated
July 20, 2015.

2.
Term Loan Note payable to BMO Harris Bank N.A. in the amount of $70,175,438.60
dated July 20, 2015.

3.
Term Loan Note payable to Capital One, N.A. in the amount of $70,175,438.60
dated July 20, 2015.

4.
Term Loan Note payable to SunTrust Bank in the amount of $64,561,403.50 dated
July 20, 2015.

5.
Term Loan Note payable to Wells Fargo Bank, N.A. in the amount of $64,561,403.50
dated July 20, 2015.

6.
Term Loan Note payable to JPMorgan Chase Bank, N.A. in the amount of
$56,140,350.87 dated July 20, 2015.

7.
Term Loan Note payable to Sumitomo Mitsui Banking Corporation in the amount of
$42,105,263.16 dated July 20, 2015.

8.
Term Loan Note payable to U.S. Bank, N.A. in the amount of $42,105,263.16 dated
July 20, 2015.

9.
Term Loan Note payable to Goldman Sachs Bank USA in the amount of $19,649,122.81
dated July 20, 2015.







